Citation Nr: 1446287	
Decision Date: 10/20/14    Archive Date: 10/30/14

DOCKET NO.  09-29 820	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.

2.  Entitlement to service connection for constant headaches.

3.  Entitlement to service connection for chest pain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel



INTRODUCTION

The Veteran served on active duty from October 1995 to October 1998.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision by a Department of Veterans Affairs (VA) Regional Office.   

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In July 2009 the Veteran submitted a VA Form 9 in which he requested a Board hearing in Washington, D.C.  Prior to the scheduled hearing, the Veteran's representative contacted the Board and informed the Board that the Veteran could not come to Washington.  He requested that the Veteran be provided a Board video conference hearing at the Montgomery, Alabama RO.  Accordingly the Veteran's claim must be remanded so that he can be provided the requested video conference hearing.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a video conference Board hearing at the Montgomery, Alabama RO in accordance with his request.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
BETHANY L. BUCK 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



